                             IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE AT GREENEVILLE

                                          CRIMINAL MINUTES:                  Sentencing

USA v           MISTY JONES                                        Date:           September 23, 2020

Case No. 2:19-CR-194        Time   10:00 A.M.    To    12:33
        Honorable CLIFTON L. CORKER, U.S. District Judge, Presiding

       KIM OTTINGER                              KAREN BRADLEY
       Deputy Clerk                              Court Reporter
======================================================================
      NIKKI C. PIERCE                             MAC HEAVENER
     Defendant's Attorney                       Asst. U.S. Attorney

PROCEEDINGS:

Oral argument heard

Deft given opportunity to speak-accepts

Court Pronounces Judgment

It is the judgment of the Court, that the defendant, Misty Dawn Jones, is hereby committed to the custody of the
Bureau of Prisons to be imprisoned for a term of 51 months, as to Counts One, Two, and Three of the Indictment,
to be served concurrently, for a net effective sentence of 51 months.

Upon release from imprisonment, you shall be placed on supervised release for a term of three years as to Counts One, Two and Three,
to run concurrently, for a net effective term of three (3) years

$300.00 Assessment Fine is waived $730,289.37 Restitution

All remaining counts as to this defendant in this case are dismissed on the motion of the United States.

CONDITIONS OF PROBATION OR SUPERVISED RELEASE:

[X] 13 standard conditions            [X] no firearms, no ammunition, no destructive devices, or any other dangerous weapon
[X] no illegal drugs                  [X] cooperate w/the collection of DNA as directed
[X] participate in a mental health program as directed by USPO
[X] be afforded a full range of educational classes and vocational programs offered by the Bureau of Prisons
[X] all employment must be preapproved by the probation office
[X] no new credit w/o approval
[X] allow USPO access to financial information as requested
[X] pay fine/restitution at a rate of 10%             per month
[X] You shall submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. § 1030(e)(1)),
other electronic communications or data storage devices or media,] or office, to a search conducted by a United States probation
officer or designee.

RECOMMENDATIONS: undergo a complete physical health evaluation and a complete mental health evaluation, and receive
appropriate treatment, while serving your term of imprisonment/be afforded a full range of educational classes and vocational programs
offered by the Bureau of Prisons/designation to the federal facility at Lexington, KY/be allowed to self-report.

Defendant released on present bond and conditions

Judgment to enter



     Case 2:19-cr-00194-DCLC-CRW Document 68 Filed 09/23/20 Page 1 of 1 PageID #: 917
